EXHIBIT 10.3
AMENDMENT NO. 4 TO
AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
          THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED RECEIVABLES SALE
AGREEMENT (the “Amendment”), dated as of July 24, 2009, between ANIXTER INC., a
Delaware corporation, (the “Originator”) and ANIXTER RECEIVABLES CORPORATION, a
Delaware corporation (the “Buyer”).
WITNESSETH:
          WHEREAS, the Originator and the Buyer are parties to that certain
Amended and Restated Receivables Sale Agreement, dated as of October 3, 2002 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”); and
          WHEREAS the parties hereto desire to amend the Agreement on the terms
and conditions set forth below;
          NOW THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
     SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.
     SECTION 2. Amendments to the Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the parties hereto agree that
the Agreement is amended as follows:
     (a) The definition of “Excluded Receivable” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:
     ““Excluded Receivable” means indebtedness and other obligations owed to
Originator, in respect of: (i) all accounts receivable generated by Originator’s
Latin American export locations, (ii) all accounts receivable generated by
Originator’s “Pacer”, “IMS”, “QSN”, “Pentacon” and “World Class Wire and Cable”
divisions which are not included in Originator’s main subledger system,
(iii) all accounts receivable generated by any of Originator’s divisions which
are acquired after July 24, 2009 which are not included in Originator’s main
subledger system, (iv) all accounts receivable owing by Obligors with the
following customer numbers: 139661 or 804470 (in each case, as such customer
numbers are in effect or otherwise categorized as of July 24, 2009), (v) all
accounts receivable owing by Obligors with the

 



--------------------------------------------------------------------------------



 



following customer prefixes: N-N, NN+ or ORO (in each case, as such customer
prefixes are in effect or otherwise categorized as of July 24, 2009) and
(vi) all accounts receivable existing at Originator’s general corporate division
coded WC (as such division is in effect or otherwise structured as of July 24,
2009).”
     (b) Exhibit III to the Agreement is hereby replaced with Exhibit III
attached hereto.
     SECTION 3. Effective Date. This Amendment shall become effective and shall
be deemed effective as of the date first written above when the parties shall
have received a copy of this Amendment duly executed by each of the parties
hereto.
     SECTION 4. Representations and Warranties of the Originator. In order to
induce the parties hereto to enter into this Amendment, the Originator
represents and warrants to the Buyer, as to itself, that the execution and
delivery by such Originator of this Amendment has been duly authorized by proper
corporate proceedings of such Originator and this Amendment, and the Agreement,
as amended by this Amendment, constitutes the legal, valid and binding
obligation of such Originator, enforceable against such Originator in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws of
general applicability affecting the enforcement of creditors’ rights generally.
     SECTION 5. Ratification. The Agreement, as amended hereby, is hereby
ratified, approved and confirmed in all respects.
     SECTION 6. Reference to Agreement. From and after the effective date
hereof, each reference in the Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to the Agreement in any
and all agreements, instruments, documents, notes, certificates and other
writings of every kind and nature shall be deemed to mean the Agreement, as
amended by this Amendment.
     SECTION 7. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
     SECTION 8. Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
*****

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered as of the date first written above:

            ANIXTER INC.,
as the Originator
      By:   /s/ Rod Shoemaker         Name:   Rod Shoemaker        Title:   V.P.
— Treasurer        ANIXTER RECEIVABLES CORPORATION,
as the Buyer  

    By:   /s/ Rod Shoemaker         Name:   Rod Shoemaker        Title:   V.P. —
Treasurer     

Signature Page to
Amendment No. 4 to Amended and Restated Receivables Sale Agreement

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed
as of the date first written above:

          FALCON ASSET SECURITIZATION
COMPANY LLC
      By:   JPMorgan Chase Bank, N.A., its attorney-in-fact             By:  
/s/ Joel Gedroic         Name:   Joel Gedroic        Title:   Executive
Director        JPMORGAN CHASE BANK, N.A., as a Financial
Institution, a Managing Agent and as Agent
      By:   /s/ Joel Gedroic         Name:   Joel Gedroic        Title:  
Executive Director     

Signature Page to
Amendment No. 4 to Amended and Restated Receivables Sale Agreement

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed
as of the date first written above:

          THREE PILLARS FUNDING LLC (f/k/a Three Pillars Funding Corporation)
      By:   /s/ Doris Hearn         Name:   Doris Hearn        Title:  
Authorized Signatory        SUNTRUST BANK, as a
Financial Institution
      By:   /s/ Robert Maddox         Name:   Robert Maddox        Title:  
Director        SUNTRUST ROBINSON HUMPHREY INC.,
as a Managing Agent
      By:   /s/ Joseph R. Franke         Name:   Joseph R. Franke       
Title:   Director       

Signature Page to
Amendment No. 4 to Amended and Restated Receivables Sale Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT III

                                                                  Lockbox Bank
Name   Address   ABA   Account Name   Lockbox ID #   Account #   Account Type  
Lockbox Address   Agreements
Bank of America, N.A.
  231 South LaSalle St.   026009593   Credit Card       8666000209   Deposit    
  N/A
 
  Chicago, IL 60697                            
 
          Depository   98908   8666600206   Deposit   P.O. Box 98908
  Yes
 
                          840 Canal
   
 
                          Chicago, IL 60693    
 
                               
Bank of America, N.A.
  1401 Elm Street   026009593   WireXpress   847481   3751592314   Deposit  
P.O. Box 847481
  Yes
 
  Dallas, TX 75202                       Dallas, TX 75284-7481    
 
          Depository   847428   3751592291   Deposit   P.O. Box 847428
  Yes
 
                          Dallas, TX 75284-7428    

 